Title: General Orders, 24 June 1777
From: Washington, George
To: 

 

Head-Quarters, Quibble-town, June 24th 1777.
HartfordHatfield. Huntington.


In case of an alarm, the army is to be drawn up in two lines on the northern side of the brook—Genl Greene’s division on the right—Genl Lincoln’s on the left of the front line; Genl Stephens’s division on the right of the second line, and Brigd. Genl Parsons’s brigade on the left of the second line; to be joined by Genl Varnum’s, when he comes up. The troops to make the best shelter they can, with boughs of trees.
An alarm will be made by the firing of two field pieces, at the park of Artillery, upon which the whole army is to muster and take the ground shewn to the Brigadiers General, with all possible dispatch—The park of Artillery to form in the Centre of the first line.
